Appeal from an order of the Family Court, Ontario County (Frederick G. Reed, J.), entered November 14, 2006 in a proceeding pursuant to Family Court Act article 6. The order, insofar as appealed from, dismissed four petitions filed by petitioner.
It is hereby ordered that the order insofar as appealed from be and the same hereby is unanimously reversed on the law without costs, the petitions filed August 30, 2006, September 28, 2006, October 24, 2006, and October 31, 2006 are reinstated and the matter is remitted to Family Court, Ontario County, for a hearing on the petitions.
Memorandum: Petitioner mother appeals from an order insofar as it summarily dismissed her petition seeking to modify the prior orders granting guardianship of her two children to respondent, the children’s paternal uncle, and visitation with the mother, and summarily dismissed her three petitions alleging violations of the prior orders. Because the petitions allege sufficient factual and legal grounds, we agree with the mother that Family Court erred in dismissing them without a hearing (cf. Bowie v Bowie, 182 AD2d 1049, 1050 [1992]). Indeed, it was undisputed that there were significant periods of time in which the uncle had failed to comply with terms of the court’s prior orders. The court further erred in stating that it was without authority to enforce its prior orders, other than to admonish the parties to follow them (see generally Joye v Schechter, 118 Misc 2d 403, 409 [1983]). For example, the court had authority to punish the uncle with contempt for interfering with the mother’s visitation rights (see Family Ct Act § 156; see also Ju*1452diciary Law § 753 [A]; see generally Matter of Palacz v Palacz, 249 AD2d 930 [1998], lv dismissed 92 NY2d 920 [1998]). We note that the court in fact admonished the uncle at the parties’ first court appearance, and it is undisputed that the admonishment did not result in the uncle’s compliance with the prior orders. We therefore reverse the order insofar as appealed from, reinstate the four petitions, and remit the matter to Family Court for a hearing on the petitions. Present—Hurlbutt, J.P., Martoche, Fahey, Peradotto and Green, JJ.